Opinion by
Hurt, J.
§ 306. Motion to dismiss appeal in county court.*- On appeal from justice’s to county court, where a motion to dismiss was made upon the following grounds: 1. Because the bond misdescribes the judgment. 2. The bond has but one surety, who was also a principal in the judg*125ment appealed from. 3. The transcript and original papers were not filed in the county court within the proper time, — which motion was overruled, held error, the record, sustaining the truth of each ground of the motion. [Art. 1639, Rev. Stats.; McGarrah v. Burney, 4 Tex. 287; Hollis v. Border, 10 Tex. 278; Smith v. Cheatham, 12 Tex. 37; Horton v. Bodine, 10 Tex. 280; Burch v. Corp. of Bastrop, 38 Tex. 80; Scranton v. Bell, 35 Tex. 413; Rev. Stats. art. 1641.]
October 4, 1882.
Eeversed and dismissed.